IN THE SUPREME COURT OF TEXAS

                                 No. 10-0386

   IN RE DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH & HOSPITAL
                                   SYSTEM

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  May  26,
2010, is granted.  The trial court's Order on Defendants' Joint  Application
to Withdraw Funds from the Registry of the Court, dated April 16,  2010,  in
Cause No.  CC-09-01417-B,  styled  Dallas  County  Hospital  District  d/b/a
Parkland Health & Hospital System v. LAZ/LA II Harry  Hines  Lot,  L.P.  and
Texas Capital Bank, N.A., in the County Court at Law No 2 of Dallas  County,
Texas, is stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  June  7,
2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 28, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk